Citation Nr: 1614971	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  14-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling.

2.  Evaluation of PTSD, rated as 50 percent disabling from April 6, 2010 to May 14, 2014.

3.  Evaluation of PTSD, rated as 70 percent disabling from May 15, 2014.

4.  Entitlement to a total rating for compensation on the basis of individual unemployability for the rating period prior to May 15, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from June 1970 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In the June 2009 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability evaluation, effective August 25, 2008.  An October 2010 rating decision granted an increased, 50 percent disability rating for PTSD, effective April 6, 2010.  This rating was confirmed and continued in September 2011 and August 2012 rating decisions.    

Subsequently, in a November 2014 rating decision, the Veteran was granted an increased, 70 percent disability evaluation for the PTSD, effective May 15, 2014.  The grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

A March 2015 rating decision granted entitlement to TDIU, effective May 15, 2014.

The issue of entitlement to TDIU for the rating period prior to May 15, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 25, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claims for increased ratings of the service-connected PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of claims for increased ratings of the service-connected PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a August 2015 statement, has withdrawn the appeal of the claims for increased ratings of the service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of a claim for an increased disability evaluation for the service-connected PTSD is dismissed.


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, as previously noted, a March 2015 rating decision awarded the Veteran entitlement to a TDIU, effective May 15, 2014.  However, the Veteran, during the pendency of his appeal for an increased rating for PTSD, repeatedly alleged that his service-connected PTSD precluded him from obtaining or maintaining gainful employment; the Veteran's allegations of unemployability were made prior to the effective date of the award of TDIU.  Therefore, a TDIU claim for the rating period prior to May 15, 2014 remains on appeal in this case.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU for the rating period prior to May 15, 2014, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU for the rating period prior to May 15, 2014.  

After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


